--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION COPY


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
BY AND AMONG


A.M. CASTLE & CO.


AND


THE INVESTORS PARTY HERETO


DATED AS OF MARCH 27, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
1.
DEFINITIONS
1
     
2.
REGISTRATION
7
     
3.
RELATED OBLIGATIONS
12
     
4.
OBLIGATIONS OF THE INVESTORS
18
     
5.
EXPENSES OF REGISTRATION
19
     
6.
INDEMNIFICATION
20

     
7.
CONTRIBUTION
22
     
8.
REPORTS UNDER THE EXCHANGE ACT
22
     
9.
ASSIGNMENT OF REGISTRATION RIGHTS
23
     
10.
AMENDMENT OF REGISTRATION RIGHTS
23
     
11.
MISCELLANEOUS
23



i

--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of March 27, 2020, by and among A.M. Castle & Co., a Maryland corporation (the
“Company”), and each of the parties identified on the signature pages hereto
(collectively, the “Investors”, and each an “Investor”).


RECITALS


A.          The Company previously issued Common Stock (as defined below) and
Old Notes (as defined below) to certain Investors pursuant to its reorganization
plan and in connection therewith entered into a Registration Rights Agreement
dated August 31, 2017 (the “2017 Registration Rights Agreement”).


B.           The Company intends to exchange (the “Exchange Offer”) its Old
Notes for shares of Common Stock and Notes (as defined below).


C.           The Company and the Investors wish to amend and restate the 2017
Registration Rights Agreement in its entirety.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:


AGREEMENT


1.            DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


“2017 Registration Rights Agreement” has the meaning ascribed to it in the
recitals.


“Additional Effective Date” means the date the Additional Registration Statement
is declared effective by the SEC or otherwise becomes effective.


“Additional Effectiveness Deadline” means the date which is the earlier of (x)
ninety calendar days after the earlier of the Additional Filing Date and the
Additional Filing Deadline and (y) the fifth Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Additional Registration Statement will not be reviewed or will not be
subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.


“Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.


1

--------------------------------------------------------------------------------

“Additional Filing Deadline” means 30 days after the date that the Company
receives an Additional Registrable Securities Notice.


“Additional Filing Determination Date” has the meaning ascribed to such term in
Section 2(b).


“Additional Registrable Securities” means, as of any time, (i) any shares of
Common Stock beneficially owned by Investors, their affiliates and funds and
trusts managed by and under common management with such Investors (including as
a result of the beneficial ownership of Notes or other derivative securities)
whose resale is not then covered by any Registration Statement that has been
filed pursuant to this Agreement and is either effective or is in the process of
being cleared by the SEC; (ii) any shares of capital stock of the Company issued
or issuable to Investors, their affiliates and funds and trusts managed by and
under common management with such Investors with respect to the Notes or the
Common Stock, as applicable, as a result of any stock dividend, stock split,
combination, reorganization and similar event or otherwise, without regard to
any limitations on conversion, amortization and/or redemption of the Notes; and
(iii) for the avoidance of doubt, any shares of capital stock of the Company
that would become issuable by conversion of the Notes to any Investor, their
affiliates and funds and trusts managed by and under common management with  any
such Investor upon the consummation of the amendment to the Company’s articles
of amendment and restatement and any other similar organizational documents as
contemplated by Section 14.05(b) of the Indenture.


“Additional Registrable Securities Notice” has the meaning ascribed to such term
in Section 2(b).


“Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale of any Additional Registrable Securities.


“Additional Required Registration Amount” means Additional Registrable
Securities representing, on an As-Converted Basis, at least 1.0% of the
outstanding shares of Common Stock.


“Aggregate Basis” means, with respect to any calculation and any Investor, such
calculation, taking together the securities owned by such Investor and its
affiliates and funds and trusts managed by and under common management with such
Investor.  For the purposes of this definition, each of the Company, its
officers and directors and its subsidiaries shall not be deemed to be an
affiliate of any Investor solely as a result of its, his or her status as the
Company, an officer, a director or a subsidiary.


“Alternative Transaction” has the meaning ascribed to such term in Section 2(f).


“As-Converted Basis” means, with respect to any calculation, such calculation,
giving effect to (i) the conversion of all Notes owned by the Investors at the
Conversion Rate then in effect and (ii) the exercise of all other derivative
securities owned by the Investors with respect to the Common Stock in accordance
with the terms thereof (to the extent then exercisable).


2

--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday, Sunday or any other day on
which either commercial banks in the City of New York are authorized or required
by Law to remain closed or the New York Stock Exchange LLC is not open for a
full business day.


“Claims” has the meaning ascribed to such term in Section 6(a).


“Common Stock” means the common stock of the Company, par value $0.01 per share
and any shares of any class or series of capital stock of the Company resulting
from any reclassification or reclassifications thereof, or, in the event of a
merger, consolidation or other similar transaction involving the Company that is
otherwise permitted hereunder in which the Company is not the surviving
corporation, the common stock, common equity interests, ordinary shares or
depositary shares or other certificates representing common equity interests of
such surviving corporation or its direct or indirect parent corporation, and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding-up of
the Company and which are not subject to redemption by the Company; provided,
however, that if at any time there shall be more than one such resulting class
or series, the shares of each such class or series then so issuable on
conversion of Notes shall be substantially in the proportion which the total
number of shares of such class or series resulting from all such
reclassifications bears to the total number of shares of all such classes and
series resulting from all such reclassifications.


“Company” has the meaning ascribed to such term in the preamble.


“Conversion Rate” has the meaning ascribed to such term in the Indenture.


“Conversion Shares” means: (i) the shares of Common Stock issuable pursuant to
the terms of the Notes, including, without limitation, upon conversion or
otherwise; and (ii) for the avoidance of doubt, any shares of capital stock of
the Company that would become issuable by conversion of the Notes to any
Investor upon the consummation of the amendment to the Company’s articles of
amendment and restatement and any other similar organizational documents as
contemplated by Section 14.05(b) of the Indenture.


“Effective Date” means either the Initial Effective Date or the Additional
Effective Date, as applicable.


“Effectiveness Deadline” means either the Initial Effectiveness Deadline or the
Additional Effectiveness Deadline, as applicable.


“Eligible Market” means The New York Stock Exchange, The NYSE MKT LLC, The
NASDAQ Capital Market, The NASDAQ Global Select Market, or The NASDAQ Global
Market.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


“Exchange Offer” has the meaning ascribed to it in the recitals.


3

--------------------------------------------------------------------------------

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity or self-regulatory
organization exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.


“Indemnified Damages” has the meaning ascribed to such term in Section 6(a).


“Indemnified Party” has the meaning ascribed to such term in Section 6(b).


“Indemnified Person” has the meaning ascribed to such term in Section 6(a).


“Indenture” means the indenture for the Notes, dated as of March 27, 2020, among
the Company, the guarantors party thereto and Wilmington Savings Fund Society,
FSB, as trustee and collateral agent.


“Initial Effective Date” means the date that the Initial Registration Statement
is declared effective by the SEC or otherwise becomes effective.


“Initial Effectiveness Deadline” means the fifth Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Initial Registration Statement will not be reviewed or will not be subject
to further review; provided, however, that if the Initial Effectiveness Deadline
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the Initial Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.


“Initial Filing Deadline” means the date which is the later of (i) 90 days after
the closing date of the Exchange Offer and (ii) the date specified in a written
notice to the Company by the Required Holders.


“Initial Filing Determination Date” has the meaning ascribed to such term in
Section 2(a).


“Initial Registrable Securities” means: (i) the shares of Common Stock
beneficially owned by the Investors, their affiliates and funds and trusts
managed by and under common management with such Investors at the Initial Filing
Determination Date (including shares of Common Stock issued pursuant to the
Exchange Offer and shares of Common Stock acquired after the closing date of the
Exchange Offer, including as a result of the beneficial ownership of derivative
securities other than the Notes); (ii) the Conversion Shares issued or issuable
pursuant to the terms of the Notes beneficially owned by the Investors, their
affiliates and funds and trusts managed by and under common management with such
Investors at the Initial Filing Determination Date (including Notes issued
pursuant to the Exchange Offer and Notes acquired after the closing date of the
Exchange Offer); (iii) any shares of capital stock of the Company issued or
issuable to Investors, their affiliates and funds and trusts managed by and
under common management with such Investors with respect to the Notes or the
Common Stock described in clauses (i) and (ii), as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise, in
each case without regard to any limitations on conversion, amortization and/or
redemption of the Notes; and (iv) for the avoidance of doubt, any shares of
capital stock of the Company that would become issuable to Investors, their
affiliates and funds and trusts managed by and under common management with such
Investors by conversion of the Notes upon the consummation of the amendment to
the Company’s articles of amendment and restatement and any other similar
organizational documents as contemplated by Section 14.05(b) of the Indenture.


4

--------------------------------------------------------------------------------

“Initial Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the resale of
the Initial Registrable Securities.


“Initial Required Registration Amount” means (i) the shares of Common Stock held
by the Investors on the closing date of the Exchange Offer plus (ii) the shares
of Common Stock issued to the Investors pursuant to the Exchange Offer plus
(iii) 125% of the number of Conversion Shares issuable pursuant to the Notes
(without regard to any payments made in respect of any premium, make-whole
premium or fundamental change) as of the Business Day immediately preceding the
applicable date of determination and all subject to adjustment as provided in
Section 2(e), without regard to any limitations on conversion, amortization
and/or redemption of the Notes.  The Initial Required Registration Amount shall
also include an indeterminate number of Conversion Shares to be issued as a
result of adjustments to the Conversion Rate pursuant to the Indenture.


“Inspectors” has the meaning ascribed to such term in Section 3(h).


“Law” means any United States federal, state or local or foreign law, rule,
regulation, statute, Order or other legally enforceable requirement (including
common law) issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority.


“Legal Counsel” has the meaning ascribed to such term in Section 2(c).


 “Maximum Offering Size” has the meaning ascribed to such term in Section 2(f).


 “New Registration Rights Agreement” means a new registration rights agreement,
providing the Investors with registration rights that are customary for
investors in a company that is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act (including initial public offering
demand registration rights at the request of the Investors, unlimited demand
registration rights, shelf registration rights and piggyback registration
rights), as shall be reasonably agreed among the Company and the Investors
holding Registrable Securities at the time such registration rights agreement is
entered into.


 “Notes” means the Company’s 3.00%/5.00% Convertible Senior PIK Toggle Notes due
2024.


“Old Notes” means the Company’s 5.00%/7.00% Convertible Senior PIK Toggle Notes
due 2022.


 “Order” means any judgment, decision, writ, order, injunction, award, decree or
other determination of or by any Governmental Authority.


5

--------------------------------------------------------------------------------

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an estate, an unincorporated organization
or other entity and a government or any department or agency thereof.


 “Records” has the meaning ascribed to such term in Section 3(h).


“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the
Securities Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.


“Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, that any Registrable Securities
beneficially owned by an Investor shall cease to be Registrable Securities to
the extent such securities may be sold pursuant to Rule 144 (or any similar
provisions in force) without regard to volume or manner of sale limitations and
constitute less than 2.5% of the outstanding Common Stock on an As-Converted
Basis and on an Aggregate Basis.


“Registration Actions” has the meaning ascribed to such term in Section 2(g).


“Registration Period” has the meaning ascribed to such term in Section 3(a).


“Registration Statement” means either the Initial Registration Statement or the
Additional Registration Statement, as applicable.


“Requested Shelf Registered Securities” has the meaning ascribed to such term in
Section 2(f).


“Required Holders” means the holders of at least a majority of the Registrable
Securities (calculated on an As-Converted Basis).


“Rule 144” has the meaning ascribed to such term in Section 8.


“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule providing for offering securities on a delayed or continuous basis.


“SEC” means the United States Securities and Exchange Commission.


“SEC Guidance” means (i) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (ii) any oral or written
comments, requirements or requests of the SEC or its staff, (iii) the Securities
Act and the Exchange Act and (iv) any other rules, bulletins, releases, manuals
and regulations of the SEC.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Shelf Registered Securities” means any Registrable Securities whose resale is
covered by an effective Registration Statement filed pursuant to this Agreement.


6

--------------------------------------------------------------------------------

“Suspension Notice” has the meaning ascribed to such term in Section 2(g).


“Suspension Period” has the meaning ascribed to such term in Section 2(g).


“Underwritten Offering” has the meaning ascribed to such term in Section 2(f).


“Underwritten Offering Notice” has the meaning ascribed to such term in Section
2(f).


“Underwritten Offering Request” has the meaning ascribed to such term in Section
2(f).


“Underwritten Offering Requesting Holder” has the meaning ascribed to such term
in Section 2(f).


“Violations” has the meaning ascribed to such term in Section 6(a).


2.            REGISTRATION.


(a)         Initial Mandatory Registration.  The Company shall prepare, and, as
soon as reasonably practicable but in no event later than the Initial Filing
Deadline, file with the SEC the Initial Registration Statement on Form S-3
covering the resale of all of the Initial Registrable Securities.  In the event
that Form S-3 is unavailable for such a registration in accordance with SEC
Guidance, the Company shall use such other appropriate form as is available for
such a registration in accordance with SEC Guidance, subject to the provisions
of Section 2(d).  The Initial Registration Statement prepared pursuant hereto
shall register for resale at least the number of shares of Common Stock equal to
the Initial Required Registration Amount determined as of the Business Day prior
to the date the Initial Registration Statement is initially filed with the SEC
(the “Initial Filing Determination Date”), subject to adjustment as provided in
Section 2(e).  Not later than five Business Days prior to the anticipated
Initial Filing Determination Date, the Company shall provide written notice to
the Investors of such anticipated Initial Filing Determination Date.  Each
Investor shall notify the Company of the number of Initial Registrable
Securities to be included by it in such Initial Registration Statement (and
shall provide such other information as is required by Section 4(a)) not later
than the third Business Day after receipt of such notice from the Company.  The
Company shall use its commercially reasonable efforts to cause the Initial
Registration Statement to become effective as soon as reasonably practicable,
but in no event later than the Initial Effectiveness Deadline.  By the end of
the Business Day following the Initial Effective Date, the Company shall file
with the SEC, in accordance with SEC Guidance, a final prospectus to be used in
connection with sales pursuant to such Initial Registration Statement.


7

--------------------------------------------------------------------------------

(b)           Additional Registrations.  From time to time, the Investors may,
by written notice to the Company, request that an amount of Additional
Registrable Securities be registered on an Additional Registration Statement
(each such notice, an “Additional Registrable Securities Notice”).  If the
Company shall have received Additional Registrable Securities Notices with
respect to an amount of Additional Registrable Securities exceeding the
Additional Required Registration Amount, the Company shall prepare, and, as soon
as reasonably practicable but in no event later than each Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities subject to
such Additional Registrable Securities Notices.  In the event that Form S-3 is
unavailable for such a registration in accordance with SEC Guidance, the Company
shall use such other appropriate form as is available for such a registration in
accordance with SEC Guidance, subject to the provisions of Section 2(d).  Each
Additional Registration Statement prepared pursuant hereto shall register for
resale at least that number of shares of Common Stock equal to the Additional
Required Registration Amount determined as of the Business Day prior to the date
such Additional Registration Statement is initially filed with the SEC (in each
instance, an “Additional Filing Determination Date”), subject to adjustment as
provided in Section 2(e).  Not later than five Business Days prior to each
anticipated Additional Filing Determination Date, the Company shall provide
written notice to the Investors of such anticipated Additional Filing
Determination Date.  Each Investor shall notify the Company of the number of
Additional Registrable Securities to be included by it in such Initial
Registration Statement (and shall provide such other information as is required
by Section 4(a)) not later than the third Business Day after receipt of such
notice from the Company.  The Company shall use its commercially reasonable
efforts to cause each Additional Registration Statement to become effective as
soon as reasonably practicable, but in no event later than the Additional
Effectiveness Deadline.  By the end of the Business Day following the Additional
Effective Date, the Company shall file with the SEC in accordance with SEC
Guidance a final prospectus to be used in connection with sales pursuant to such
Additional Registration Statement.  The Company shall not be required to file an
Additional Registration Statement unless the total number of Additional
Registrable Securities subject to Additional Registrable Securities Notices is
greater than the Additional Required Registration Amount.  The requirements of
this Section 2(b) may be satisfied by means of a post-effective amendment to an
already effective Registration Statement in lieu of a new Registration
Statement.


(c)          Legal Counsel.  Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be Paul,
Weiss, Rifkind, Wharton & Garrison LLP or such other counsel as thereafter
designated by the Required Holders.  The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.


(d)         Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities hereunder
in accordance with SEC Guidance, the Company shall (i) register the resale of
the Registrable Securities on Form S-1 or another appropriate form in accordance
with SEC Guidance and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available for secondary sales in accordance
with SEC Guidance, provided that the Company shall use its commercially
reasonable efforts to maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has become effective.


(e)          Termination of Exchange Act Registration.  Notwithstanding anything
to the contrary in this Section 2, if the Company expects that it will no longer
be subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, subject to the condition precedent that the Company shall have entered into
a New Registration Rights Agreement with the Investors holding Registrable
Securities at such time, at the time it is no longer subject to such reporting
requirements, the Company shall no longer be required to comply with Section 8
or to file or maintain the effectiveness of any Registration Statements filed
under this Agreement or perform any Registration Actions (as defined below) and
may withdraw any such Registration Statements in accordance with SEC Guidance. 
The New Registration Rights Agreement shall provide that it supersedes this
Agreement in its entirety.


8

--------------------------------------------------------------------------------

(f)           Conduct of Underwritten Offerings and Alternative Transactions.


(i)          Upon written request by an Investor holding Shelf Registered
Securities (the “Underwritten Offering Requesting Holder”), which request (the
“Underwritten Offering Request”) shall specify the class or series and amount of
such Underwritten Offering Requesting Holder’s Shelf Registered Securities to be
sold (the “Requested Shelf Registered Securities”), the Company shall perform
its obligations hereunder with respect to the sale of such Requested Shelf
Registered Securities in the form of a firm commitment underwritten public
offering (unless otherwise consented to by the Underwritten Offering Requesting
Holder) (an “Underwritten Offering”) if the aggregate proceeds reasonably
anticipated to be generated, net of underwriting discounts and commissions, from
the sale of the Requested Shelf Registered Securities equals or exceeds $10.0
million (as determined by the Company in good faith, as of the date the Company
receives the Underwritten Offering Request), unless such Underwritten Offering
shall include all of the Registrable Securities then owned by the Underwritten
Offering Requesting Holder(s).  Within five Business Days of receipt of an
Underwritten Offering Request, the Company shall provide notice (the
“Underwritten Offering Notice”) of such proposed Underwritten Offering (which
notice shall state the material terms of such proposed Underwritten Offering, to
the extent known, as well as the identity of the Underwritten Offering
Requesting Holder) to the other Investors holding Shelf Registered Securities. 
Such other Investors may, by written request to the Company and the Underwritten
Offering Requesting Holders, within one Business Day after receipt of such
Underwritten Offering Notice, offer and sell up to all of their Shelf Registered
Securities of the same class or series as the Requested Shelf Registered
Securities in such proposed Underwritten Offering.  No Investor shall be
entitled to include any of its Registrable Securities in an Underwritten
Offering unless such Investor has complied with clause (iv), below.  The lead
managing underwriter or underwriters selected for such Underwritten Offering
shall be an investment bank of national reputation selected by the Underwritten
Offering Requesting Holder(s) and shall be reasonably acceptable to the
Company.  The terms and conditions of any customary underwriting or purchase
arrangements pursuant to which Registrable Securities shall be sold in an
Underwritten Offering shall be approved by the Underwritten Offering Requesting
Holder(s) and shall be reasonably acceptable to the Company.


(ii)         In an Underwritten Offering, if the lead managing underwriter
advises the Company and the Underwritten Offering Requesting Holder that, in its
view, the number of Registrable Securities requested to be included in such
Underwritten Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the number of Registrable
Securities that may be sold without having a material and adverse effect on such
Underwritten Offering (the “Maximum Offering Size”), the Company shall include
in such Underwritten Offering the following securities, in the priority listed
below, up to the Maximum Offering Size:


(A)          first, Shelf Registered Securities that are requested to be
included in such Underwritten Offering by the Underwritten Offering Requesting
Holder(s);


9

--------------------------------------------------------------------------------

(B)          second, Shelf Registered Securities that are requested to be
included in such Underwritten Offering by Investors other than the Underwritten
Offering Requesting Holder(s); and


(C)         third, all securities that are registered on the applicable
Registration Statement and are requested to be included in such Underwritten
Offering by the Company (including securities to be included pursuant to other
applicable registration rights agreements or provisions).


(iii)        The Company shall use its commercially reasonable efforts to
cooperate in a timely manner with any request of the Investors holding Shelf
Registered Securities in respect of any block trade, hedging transaction,
derivatives transaction, short sale, stock loan or pledge or other transaction
that is registered under a Registration Statement that is not a firm commitment
Underwritten Offering (each, an “Alternative Transaction”), including entering
into customary agreements with respect to such Alternative Transactions (and
providing customary representations, warranties, covenants and indemnities in
such agreements) as well as providing other reasonable assistance in respect of
such Alternative Transactions of the type applicable to a transaction registered
on a Registration Statement, subject to Section 3, to the extent customary for
such transactions.


(iv)       Notwithstanding anything herein to the contrary, no Investor may
participate in any Underwritten Offering hereunder unless such Investor
accurately completes and executes in a timely manner all questionnaires, powers
of attorney, indemnities, custody agreements, underwriting agreements (as
approved in accordance with the terms of this Agreement), and other documents
reasonably requested under the terms of such underwriting arrangements;
provided, that all Persons participating in such Underwritten Offering shall be
required to complete and execute, on the same terms and conditions, such
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements, and other documents (if applicable).  The right of an
Investor to register and sell Registrable Securities in an Underwritten Offering
shall also be subject to any restrictions, limitations or prohibitions on the
sale of Registrable Securities as may be required by the underwriters in the
interests of the offering (and, without limiting the foregoing, each such
Investor shall in connection therewith agree to be bound by (and if requested,
execute and deliver) a lock-up agreement with the underwriter(s) of any such
Underwritten Offering as provided in clause (v), below).


(v)          In connection with an Underwritten Offering:


(A)          Each Investor hereby agrees that, except for sales in such
Underwritten Offering: (1) it will not effect any public sale or distribution
(including sales pursuant to Rule 144 and through derivative transactions) of
Common Stock during (x) the period from the date of the Underwritten Offering
Notice until the end of the 90-day period beginning on the date of commencement
of such Underwritten Offering (which period may be extended to the extent
required by applicable Law or SEC Guidance) or (y) such shorter period as the
underwriters participating in such Underwritten Offering may require; provided,
that the duration of the restrictions described in this subclause (1) shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the chief executive officer and the chief financial officer of
the Company (or persons in substantially equivalent positions) in connection
with such Underwritten Offering; and (2) it will execute a lock-up agreement in
favor of the underwriters in form and substance reasonably acceptable to the
Company and the underwriters to such effect.


10

--------------------------------------------------------------------------------

(B)          The Company agrees that (1) it shall not effect any public sale or
distribution (including through derivative transactions) of Common Stock (except
pursuant to registrations on Form S-8 or Form S-4 or any similar or successor
form under the Securities Act) during (x) the period from the date of the
Underwritten Offering Notice until the end of the 90-day period beginning on the
date of commencement of such Underwritten Offering (which period may be extended
to the extent required by applicable Law or SEC Guidance) or (y) such shorter
period as the underwriters participating in such Underwritten Offering may
require; and (2) to the extent requested by the underwriters participating in
such Underwritten Offering, it shall agree to include provisions in the relevant
underwriting or other similar agreement giving effect to the restrictions
described in the preceding subclause (1), in form and substance reasonably
acceptable to such underwriters and the Required Holders.


(C)         With respect to the 90-day periods described in clauses (A) and (B)
above, unless the provisions of FINRA Rule 2241 do not apply to research reports
issued by the managers or co-managers of the relevant offering of Registrable
Securities, such lock-up restrictions shall continue to apply to the extent
reasonably requested by the underwriters to facilitate compliance with such rule
(but in no event shall such an extended period extend beyond the expiration of
the 18th day following the end of the initial 90-day period), and any lock-up
agreements contemplated by such paragraphs shall be subject to such extension.


11

--------------------------------------------------------------------------------

(g)          Suspension.  Notwithstanding anything to the contrary contained in
this Agreement, but subject to the limitations set forth in this Section 2(g),
the Company shall be entitled to suspend its obligation to (i) file or submit
(but not to prepare) any Registration Statement, (ii) file or submit any
amendment to such a Registration Statement, (iii) file, submit or furnish any
supplement or amendment to a prospectus included in such a Registration
Statement, (iv) make any other filing with the SEC, (v) cause such a
Registration Statement or other filing with the SEC to become or remain
effective or (vi) take any similar actions or actions related thereto (including
entering into agreements and actions related to the marketing of securities)
(collectively, “Registration Actions”) upon (1) the issuance by the SEC of a
stop order suspending the effectiveness of any such Registration Statement or
the initiation of proceedings with respect to such a Registration Statement
under Section 8(d) or 8(e) of the Securities Act, (2) the determination of the
Company’s board of directors that any such Registration Action should not be
taken because it would reasonably be expected to materially interfere with or
require the public disclosure of any material corporate development or plan,
including any material financing, securities offering, acquisition, disposition,
corporate reorganization or merger or other transaction involving the Company or
any of its subsidiaries or (3) the Company possessing material non-public
information the disclosure of which its board of directors determines would
reasonably be expected to not be in the best interests of the Company.  Upon the
occurrence of any of the conditions described in clause (1), (2) or (3) above in
connection with undertaking a Registration Action, the Company shall give prompt
notice of such suspension (and whether such action is being taken pursuant to
clause (1), (2) or (3) above) (a “Suspension Notice”) to the Investors.  Upon
the termination of such condition, the Company shall give prompt notice thereof
to the Investors and shall promptly proceed with all Registration Actions that
were suspended pursuant to this Section 2(g).  The Company may only suspend
Registration Actions pursuant to clause (2) or (3) above on three occasions
during any period of 12 consecutive months for a reasonable time specified in
the Suspension Notice but not exceeding an aggregate of 90 days (which period
may not be extended or renewed) during such 12 consecutive month period (each
such occasion, a “Suspension Period”).  Each Suspension Period shall be deemed
to begin on the date the relevant Suspension Notice is given to the Investors
and shall be deemed to end on the earlier to occur of (x) the date on which the
Company gives the Investors a notice that the Suspension Period has terminated
and (y) the date on which the number of days during which a Suspension Period
has been in effect exceeds the 90-day limit.  Notwithstanding anything to the
contrary in this Agreement, the Company shall not be in breach of, or have
failed to comply with, any obligation under this Agreement where the Company
acts or omits to take any action in order to comply with applicable Law, any SEC
Guidance or any Order.  Each Investor shall keep confidential the fact that a
Suspension Period is in effect unless otherwise notified by the Company, except
(a) for disclosure to the Investors and any underwriters or counterparties in
Alternative Transactions, and their employees, agents and professional advisers
who reasonably need to know such information, (b) for disclosures to the extent
required in order to comply with reporting obligations to its limited partners
or other direct or indirect investors who are subject to confidentiality
arrangements with such Investor, (c) if and to the extent such matters are
publicly disclosed by the Company or any of its subsidiaries or any other Person
that, to the actual knowledge of such Investor, was not subject to an obligation
or duty of confidentiality to the Company or any of its subsidiaries, (d) as
required by applicable Law (provided, that the Investor gives prior written
notice to the Company of such requirement and the contents of the proposed
disclosure to the extent it is permitted to do so under applicable Law), and (e)
for disclosure to any other Investor who is subject to the foregoing
confidentiality requirement.


3.           RELATED OBLIGATIONS.


At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company will use its commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:


12

--------------------------------------------------------------------------------

(a)         The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement relating to
the Registrable Securities to become effective as soon as reasonably practicable
after such filing (but in no event later than the Effectiveness Deadline).  The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times until the earlier of (i) the date on which there are no longer any
Registrable Securities and (ii) the date on which the Investors shall have sold
all of the Registrable Securities covered by such Registration Statement (the
“Registration Period”).  Each Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.  The term “commercially reasonable efforts” shall mean, among other
things, that the Company shall submit to the SEC, within five Business Days
after the later of the date that (i) the Company is advised by the SEC that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, and (ii) the approval of Legal Counsel pursuant
to Section 3(c) (which approval is immediately sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two Business Days after the submission of such request.  The
Company shall respond in writing to comments made by the SEC in respect of a
Registration Statement as soon as reasonably practicable.


(b)         In accordance with SEC Guidance, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement.  The “Plan of Distribution” section of each Registration
Statement shall permit all lawful means of disposition of Registrable
Securities, including firm-commitment underwritten public offerings, block
trades, agented transactions, sales directly into the market, purchases or sales
by brokers, derivative transactions, short sales, stock loan or stock pledge
transactions and sales not involving a public offering.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q, Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the Exchange Act report is filed which created the requirement for the Company
to amend or supplement such Registration Statement.


(c)          The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least two Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or any such amendment or supplement thereto in a form
to which Legal Counsel reasonably objects.  The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld.  The Company shall furnish to
Legal Counsel, without charge, (i) copies of any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto.  The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.


13

--------------------------------------------------------------------------------

(d)         The Company shall upon request furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, 10 copies
of the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor; provided, that any such item which is
available on the SEC’s EDGAR System (or successor thereto) need not be furnished
in physical form.


(e)          The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” Laws of such
jurisdictions in the United States as the Required Holders may reasonably
request, (ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction. 
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” Laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.


(f)         The Company shall notify Legal Counsel and each Investor in writing
(which may be by email) of the happening of any event, as promptly as reasonably
practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and upon request deliver 10 copies of such supplement or amendment to
Legal Counsel and each Investor (or such other number of copies as Legal Counsel
or such Investor may reasonably request) provided, that any such item which is
available on the SEC’s EDGAR System (or successor thereto) need not be furnished
in physical form.  The Company shall also promptly notify Legal Counsel in
writing (which may be by email) (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel by facsimile or email on
the same day of such effectiveness), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.  By
the end of the Business Day following the date any post-effective amendment has
become effective, the Company shall file with the SEC in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement.


14

--------------------------------------------------------------------------------

(g)          The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
early as is reasonably practicable and to notify Legal Counsel and each Investor
who holds Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.


(h)        Subject to customary confidentiality arrangements in form and
substance reasonably satisfactory to the Company, the Company shall make
available for inspection (upon reasonable notice and during normal business
hours) by any Investor and any underwriter or counterparty in an Alternative
Transaction participating in any disposition pursuant to a Registration
Statement and any attorney (including Legal Counsel), any accountant or any
other professional retained by any such Investor, underwriter or counterparty
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary or desirable to enable them to exercise their
due diligence responsibility and comply with SEC Guidance, and cause the
officers and the employees of the Company to supply all information reasonably
requested by any Inspectors in connection with such Registration Statement. 
Records that the Company determines, in good faith, to be confidential and that
it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or related
prospectus, (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction, (iii) disclosure of such
Records is necessary to comply with SEC Guidance, federal or state securities
Laws or the rules of any securities exchange or trading market on which any
Common Stock is listed or traded or is otherwise required by applicable Law, SEC
Guidance or administrative or legal process, (iv) the information in such
Records was known to the Inspectors on a non-confidential basis prior to its
disclosure by the Company or has been made generally available to the public
other than as a result of a violation of this paragraph (h) or any other
agreement or duty of confidentiality, (v) the information in such Records is or
becomes available to the public other than as a result of disclosure by any
Inspector in violation of the confidentiality agreements or (vi) is or was
independently developed by any Inspector without the benefit of the information
in such Records.  Each Inspector agrees that, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, it shall, to the
extent permitted by applicable Law, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.  Nothing in this paragraph (h) (or in any
other confidentiality agreement between the Company and any Inspector) shall be
deemed to limit the Investors’ ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable Law.


15

--------------------------------------------------------------------------------

(i)          The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) the
disclosure of such information is necessary to avoid or correct a misstatement
or omission in such Registration Statement or related prospectus, (ii) the
release of such information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, (iii) disclosure of such information is
necessary to comply with SEC Guidance, federal or state securities Laws or the
rules of any securities exchange or trading market on which any Common Stock is
listed or traded or is otherwise required by applicable Law, SEC Guidance or
administrative or legal process, (iv) the information in such information was
known to the Company on a non-confidential basis prior to its disclosure by the
Investors or has been made generally available to the public other than as a
result of a violation of this paragraph (i) or any other agreement or duty of
confidentiality, (v) such information is or becomes available to the public
other than as a result of disclosure by the Company in violation of the
confidentiality agreements or (vi) is or was independently developed by the
Company.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or other
Governmental Authority of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.


(j)          The Company shall use its commercially reasonable efforts to cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange.  The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(j).


(k)         The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend if
such shares are sold pursuant to a Registration Statement to a person who is not
an affiliate of the Company) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.


(l)          If requested by an Investor, the Company shall as soon as
reasonably practicable (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the manner of such sale
and distribution, the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering; (ii)
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.


16

--------------------------------------------------------------------------------

(m)        The Company shall use its commercially reasonable efforts to cause
the offer and sale of the Registrable Securities covered by a Registration
Statement to be registered with or approved by such other Governmental
Authorities as may be necessary to consummate the disposition of such
Registrable Securities as contemplated by the Registration Statement.


(n)         The Company shall make generally available to its security holders
as soon as practicable, but not later than 90 days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of a
Registration Statement.


(o)          The Company shall otherwise use its commercially reasonable efforts
to comply with all SEC Guidance in connection with any Registration Statement.


(p)          Within two Business Days after the Effective Date of a Registration
Statement which covers Registrable Securities, the Company shall deliver, and
shall cause legal counsel for the Company to deliver, to the transfer agent for
such Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has become effective.  The Company shall provide such
confirmation to any underwriters or counterparties in Alternative Transactions
covered by such Registration Statement.


(q)          In connection with any Underwritten Offering or Alternative
Transaction:


(i)          The Company shall enter into any underwriting or other agreements
that are reasonably necessary to complete transactions of such type, which
agreements shall provide for representations, warranties, covenants and
indemnities that are customary for transactions of such type;


(ii)         The Company shall furnish to each Investor and to each underwriter
in an Underwritten Offering or counterparty in an Alternative Transaction, if
any, a signed counterpart, addressed to such underwriter or counterparty, of (A)
an opinion or opinions of counsel to the Company and (B) a comfort letter or
comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the kind customarily covered by
opinions or comfort letters, as the case may be, any Investor or the lead
managing underwriter (or lead counterparty, as the case may be) therefor
reasonably requests;


(iii)         Prior to filing or submitting to the SEC or any other Governmental
Authority or distributing publicly any materials (including free writing
prospectuses, prospectus supplements, materials to be incorporated by reference
in the relevant Registration Statement and amendments or supplements to the
relevant Registration Statement) related to such Underwritten Offering or
Alternative Transaction, the Company shall afford counsel to any underwriter or
counterparty in such Alternative Transaction a reasonable opportunity to review
and comment on any such materials, and the Company shall use commercially
reasonable efforts to address any such comments; and


17

--------------------------------------------------------------------------------

(iv)        The Company shall take all other actions as are reasonably required
in order to expedite or facilitate the disposition of such Registrable
Securities in any such Underwritten Offering or Alternative Transaction,
including, if required, (A) engaging a “qualified independent underwriter” in
connection with the qualification of the underwriting arrangements with FINRA,
(B) providing reasonable cooperation to any underwriters or counterparties in
Alternative Transactions in their filings with FINRA, (C) causing its senior
management, upon reasonable request and at reasonable times to prepare and make
presentations at any “road shows” in connection with Underwritten Offerings and
Alternative Transactions and otherwise cooperate as requested by the
underwriters or counterparties in an Alternative Transaction in the offering,
marketing or selling of the Registrable Securities, (D) including in such
Registration Statement such additional information for marketing purposes as the
managing underwriter or counterparty in an Alternative Transaction reasonably
requests (which information may be provided by means of a prospectus supplement
if permitted by SEC Guidance), (E) furnishing the underwriters or counterparties
in Alternative Transactions such number of copies of such Registration
Statement, each amendment and supplement thereto filed with the SEC (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as such underwriters or counterparties may reasonably
request in order to facilitate the disposition of the Registrable Securities.


(r)          Neither the Company nor any subsidiary or affiliate thereof shall
identify any Investor as an “underwriter” in any public disclosure or filing
with the SEC or any Eligible Market without the prior written consent of such
Investor (it being understood, that if the Company is required to name such
Investor as an “underwriter” in such Registration Statement by the SEC (after a
good faith discussion with the SEC to lift such requirement, including, without
limitation, any reduction in the number of Registrable Securities of such
Investor to be registered on such Registration Statement (to the extent
necessary to lift such requirement)), such Investor shall have the option of
electing to exclude all such Registrable Securities from such Registration
Statement or to be named as an “underwriter” in such Registration Statement”).


(s)          Neither the Company nor any of its subsidiaries shall have entered,
as of the date hereof, nor shall the Company or any of its subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to any
Investor pursuant to this Agreement or otherwise conflicts with the provisions
hereof.


4.           OBLIGATIONS OF THE INVESTORS.


(a)          At least five Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing (which may be by email) of the information the Company requires from
each such Investor if such Investor elects to have any of such Investor’s
Registrable Securities included in such Registration Statement.  It shall be a
condition precedent to the obligations of the Company to complete any
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.


18

--------------------------------------------------------------------------------

(b)         Each Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing (which may be by email) of such Investor’s election to exclude all of
such Investor’s Registrable Securities from such Registration Statement.


(c)          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(g) or the first sentence of Section
3(f) and for which the Investor has not yet settled.


(d)          Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.


5.          EXPENSES OF REGISTRATION.  All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.  In connection with each registration
pursuant to Section 2, the Company shall reimburse the Required Holders for the
reasonable fees and disbursements of the Legal Counsel, which reimbursement
amount shall not exceed $100,000 per registration without the prior approval of
the Company.


19

--------------------------------------------------------------------------------

6.           INDEMNIFICATION.


In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


(a)          To the fullest extent permitted by Law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or other Governmental Authority,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” Laws of any jurisdiction in which Registrable Securities are offered,
or the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any preliminary prospectus if used prior to the Effective Date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other Law, including, without limitation, any state
securities Law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or (iv)
any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”).  Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); (ii) shall not apply to
expenses or damages which arise out of an Indemnified Person’s failure to send
or give a copy of the final prospectus, as the same may be then supplemented or
amended, within the time required by the Securities Act to the Person asserting
the existence of an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus or an amendment or supplement thereto; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of any of the
Registrable Securities by any of the Investors pursuant to Section 9.


20

--------------------------------------------------------------------------------

(b)          In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Investor shall reimburse the Indemnified Party for any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the Investor shall be liable
under this Section 6(b) for only that amount of a Claim or Indemnified Damages
as does not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.


(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding.  In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates.  The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.


21

--------------------------------------------------------------------------------

(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.


(e)          The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others and (ii) any liabilities the
indemnifying party may be subject to pursuant to the Law.


7.           CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by Law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by Law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.


8.           REPORTS UNDER THE EXCHANGE ACT.


With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:


(a)          make and keep adequate current public information available, as
those terms are understood and defined in Rule 144;


(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and


22

--------------------------------------------------------------------------------

(c)          furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration; provided, that any such item which is available on the SEC’s EDGAR
System (or successor thereto) need not be furnished in physical form.


9.           ASSIGNMENT OF REGISTRATION RIGHTS.


The rights and obligations under this Agreement shall be automatically
assignable by the Investors to any transferee of all or any portion of such
Investor’s Registrable Securities if: (i) the Investor agrees in writing with
the transferee or assignee to assign such rights and obligations and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights and obligations hereunder are being transferred or assigned
and (c) any other information which the Company requests in order to reflect
such transferee as a selling stockholder in the Registration Statement; (iii)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act or applicable state securities Laws; and (iv) at or before the time the
Company receives the written notice contemplated by clause (ii) of this sentence
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions contained herein.


10.          AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor.  Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to this Agreement.


11.         MISCELLANEOUS.


(a)         Entire Agreement.  This Agreement supersedes all other prior oral or
written agreements between the Investors, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor any Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters.


23

--------------------------------------------------------------------------------

(b)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any transferees of Registrable Securities permitted under
Section 9.  The Company shall not assign this Agreement or any rights or
obligations hereunder, including by way of a fundamental change, without the
prior written consent of the Required Holders.  No purchaser of any of the
Common Stock or the Notes from an Investor shall be deemed a successor or assign
by reason merely of such purchase; provided, however, that an Investor may
assign some or all of its rights hereunder without the consent of the Company to
any permitted assignee, in which event such assignee shall be deemed to be an
Investor hereunder with respect to such assigned rights.  For the avoidance of
doubt, and without limiting the rights of a permitted assignee hereunder, the
assignment of this Agreement to a permitted assignee shall not relieve the
Company of any obligations to an Investor for any fees, reimbursement of
expenses, indemnification or any other payments hereunder.


(c)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person, except that each Indemnified Person shall have the right
to enforce the obligations of the Company with respect to Section 6.


(d)          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon transmission, when delivered by email or
facsimile; or (iii) one Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same.  The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:


If to the Company:


A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, Illinois 60523
Attention: Jeremy T. Steele
E-Mail:  jsteele@amcastle.com


With a copy (which shall not constitute notice) to:


Eric Orsic, Esq.
McDermott, Will & Emery
444 West Lake Street, Suite 4000
Chicago, IL 60606-0029
Tel: (312) 984-7617
Fax: (312) 984-7700
Email:  eorsic@mwe.com


If to an Investor:


To the individual named on the Investor’s signature page
With a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas New York, NY 10019-6064
Attention: Andrew N. Rosenberg, Lawrence G. Wee, and Jacob A. Adlerstein
E-mail addresses:
arosenberg@paulweiss.com lwee@paulweiss.com jadlerstein@paulweiss.com


24

--------------------------------------------------------------------------------

Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.


(e)          Specific Performance.  The parties acknowledge that money damages
are not an adequate remedy for violations of this Agreement and that any party
may, in its sole discretion, apply to a court of competent jurisdiction for
specific performance or injunctive or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable Law, each party waives any
objection to the imposition of such relief, this being in addition to any other
remedy to which such party is entitled at law or in equity.


(f)          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(g)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(h)          Extensions; Waivers.  Any party may, for itself only, (a) extend
the time for the performance of any of the obligations of any other party under
this Agreement, (b) waive any inaccuracies in the representations and warranties
of any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein.  Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. 
No waiver by any party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, may be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.  Neither the failure nor any delay on the part of
any party to exercise any right or remedy under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy preclude any other or further exercise of the same or of any other right
or remedy.


25

--------------------------------------------------------------------------------

(i)          Severability.  If any provision of this Agreement is prohibited by
Law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


(j)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties.  Executed copies of the signature
pages of this Agreement sent by facsimile or transmitted electronically in
Portable Document Format shall be treated as originals, fully binding and with
full legal force and effect, and the parties waive any rights they may have to
object to such treatment.


(k)          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever an Investor exercises a right, election, demand or option
under this Agreement and the Company does not timely perform its related
obligations within the periods therein provided, then the Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)         Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


26

--------------------------------------------------------------------------------

(n)          Several and Not Joint.  Notwithstanding any other provision of this
Agreement, the rights, duties, and obligations of each Investor hereunder are
several and not joint, and no Investor shall be liable hereunder for the duties
or obligations of any other Investor.  No Investor makes any representation or
warranty hereunder to or for the benefit of any other Investor.


[Signature Page Follows]


27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
COMPANY:
           
A.M. CASTLE & CO.
         
By:
/s/ Jeremy Steele
   
Name:

Jeremy Steele    
Title:

Secretary  



[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 
EXCHANGING HOLDER:
           
HIGHBRIDGE:
           
HIGHBRIDGE MSF INTERNATIONAL LTD.
         
By: Highbridge Capital Management, LLC
   
as Trading Management
         
By:
/s/ Jason Hempel
   
Name:
Jason Hempel
   
Title:
Managing Director
           
HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.
         
By: Highbridge Capital Management, LLC
   
as Trading Management
         
By:
/s/ Jason Hempel
   
Name:
Jason Hempel
   
Title:
Managing Director
           
CORRE:
           
CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP
         
By:
/s/ Eric Soderlund
   
Name:

Eric Soderlund    
Title:

Authorized Signatory            
WHITEBOX:
         
WHITEBOX ASYMMETRIC PARTNERS, L.P.
   
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation  



[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 
WHITEBOX CREDIT PARTNERS, L.P.
         
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation            
WHITEBOX MULTI-STRATEGY PARTNERS, L.P.
         
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation          

 
WHITEBOX INSTITUTIONAL PARTNERS, L.P.
         
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation          
WHITEBOX GT FUND, LP
         
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation  



[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 
PANDORA SELECT PARTNERS, L.P.
         
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:

General Counsel – Corporate, Transactions & Litigation          
WHITEBOX CAJA BLANCA, LP
         
By: Whitebox Caja Blanca GP LLC its general partner
   
By: Whitebox Advisors LLC its investment manager
           
By:
/s/ Luke Harris
   
Name:

Luke Harris    
Title:   

General Counsel – Corporate, Transactions & Litigation            
WFF:
         
WOLVERINE FLAGSHIP FUND TRADING LIMITED
         
By:
/s/ Kenneth L. Nadel
   
Name:

Kenneth L. Nadel    
Title:

Authorized Signatory  



[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 
SGF-Related Persons:
         
SGF, LLC
           
By:
/s/ Jonathan B. Mellin
   
Name:

Jonathan B. Mellin    
Title:

Manager            
WB & CO.
           
By:
/s/ Jonathan B. Mellin
   
Name:

Jonathan B. Mellin    
Title:

 Manager            
By:
/s/ Jonathan B. Mellin
   
Name:

Johnathan B. Mellin            
By:
/s/ Reuben S. Donnelley
   
Name:

Reuben S. Donnelley            
FOUNDATIONS LISTED IN ANNEX D
         
By:
/s/ Jonathan B. Mellin
   
Name:

Jonathan B. Mellin    
Title:

President  



[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 
TRUSTS AND ENTITIES LISTED IN ANNEXES E, F and G
   
By FOM Corporation
         
By:
/s/ Jonathan B. Mellin
   
Name:

Jonathan B. Mellin    
Title:

President            
MICHAEL SIMPSON
           
By:
/s/ Michael Simpson
   
Name:

Michael Simpson  



[Signature Page to Amended and Restated Registration Rights Agreement]






--------------------------------------------------------------------------------